Citation Nr: 1044142	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  98-21 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for alopecia 
areata.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to April 
1991.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 rating decision from the New York, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for alopecia areata, and 
assigned a noncompensable evaluation.  The case is currently 
under the jurisdiction of the Pittsburgh, Pennsylvania, RO at the 
Foreign Case Office.  The Veteran continues to appeal for a 
higher rating for this disability.  See AB v. Brown, 6 Vet. App. 
35 (1993). 

The Board remanded the claim in March 2007 for further 
development and consideration.  


FINDING OF FACT

The Veteran's alopecia areata affects only a one square 
centimeter area of the scalp, with no residual scarring, loss of 
function, or eczema-type symptoms.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for alopecia 
areata have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803-05, 7819 (2002); 38 C.F.R. § 3.321, 4.1, 4.7, 4.31, 
4.118, Diagnostic Code 7831 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The present case involves a "downstream" issue, as the initial 
claim for service connection was granted in the rating decision 
on appeal, and the Veteran disagrees with the evaluation 
assigned.  

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of demonstrating 
any prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); 
see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  As the Veteran has not 
alleged any prejudice, that burden has not been met.  XX

Accordingly, the Veteran is not prejudiced by a decision on the 
appeal, regardless of the timing or content of the notice 
provided by the RO.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant a physical 
examination, obtained medical opinions as to the etiology and 
severity of disability in December 1996, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

Considerable effort was undertaken to secure a fee-basis 
examination for this Veteran living in another country, as the 
last VA compensation examination was in 1996.  The Veteran was 
contacted in October 2008, April 2009, and October 2009, and he 
was informed that an examination would be arranged through the 
staff at the American Embassy in Ghana.  Although he did not 
respond to any letter, none of the letters were returned as 
undeliverable. 

When a Veteran fails without good cause to report for a necessary 
examination requested by VA in conjunction with a claim, VA is 
not obliged to attempt to provide another.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member, etc. 38 C.F.R. § 3.655(a).  While VA has a duty to 
assist the veteran in the development of his claim, the veteran 
has a duty to cooperate with VA.  See Wood v. Derwinksi, 1 Vet. 
App. 190 (1991).  As no good cause has been shown, VA has no 
remaining duty with regard to a medical examination and opinion 
in conjunction with this claim.  Thus, the Veteran's service-
connected disability must be rated on the other relevant evidence 
on file.  38 C.F.R. § 3.655(b).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, as here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In every instance where the rating schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran requested service connection for alopecia areata 
(male pattern baldness) in February 1995.  A December 1996 VA 
examination diagnosed a 1 centimeter patch of alopecia on the 
right parietal scalp.  The RO granted both service connection and 
a zero percent evaluation in the appealed December 1996 rating 
decision, effective from February 1995.

The current evaluation has been effective since 1995 when pre-
August 30, 2002 criteria for evaluating skin disorders were in 
effect, but there is no evidence of a moderately disfiguring scar 
of the head, face, or neck (10 percent under the deleted version 
of Diagnostic Code 7800); a poorly nourished scar with repeated 
ulceration (10 percent under the deleted version of Diagnostic 
Code 7803); a tender and painful scar (10 percent under the 
deleted version of Diagnostic Code 7804); limitation of function 
of an affected part (10 percent under Diagnostic Code 7805); or 
exfoliation, exudation, or itching (10 percent under the deleted 
version of Diagnostic Code 7806).

Effective August 30, 2002, under Diagnostic Code 7831, a zero 
percent evaluation is warranted for alopecia areata with loss of 
hair limited to the scalp and face.  A 10 percent evaluation is 
assigned for loss of all body hair.  The relevant evidence of 
record provides no indication that the Veteran's alopecia areata 
has involved an area beyond 1 centimeter of the scalp.

Overall, the findings above reflect only and a small area on the 
scalp, consistent with the current zero percent evaluation 
assigned.  No loss of function, scarring, or involvement of the 
remainder of the body has been noted.  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  A rating in 
excess of that assigned is provided for certain manifestations of 
the service-connected disorder but the medical evidence reflects 
that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disability.  The 
Veteran has not required hospitalization due to the service-
connected disability, and marked interference of employment has 
not been shown.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.

At no time during the pendency of this claim, has the disability 
been more or less disabling than as currently rated.  The 
preponderance of the evidence is against the claim; there is no 
doubt to be resolved; and an increased rating is not warranted. 


ORDER

Entitlement to an initial compensable evaluation for alopecia 
areata is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


